     Case 5:20-cv-00077 Document 24 Filed on 01/22/21 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                January 22, 2021
                        UNITED STATES DISTRICT COURT                           Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                              LAREDO DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
          Plaintiff,                          §
                                              §
V.                                            §         CIVIL ACTION NO. 5:20-CV-77
                                              §
3.817 ACRES OF LAND, MORE OR                  §
LESS, SITUATED IN ZAPATA                      §
COUNTY, STATE OF TEXAS; AND                   §
ZAPATA COUNTY,                                §
                                              §
          Defendants.                         §

                                          ORDER
          Before this Court is Opposed Motion of the United States of America for Order of
Immediate Possession. (Dkt. No. 10). Defendant Zapata County, Texas (“Zapata County”)
has filed its response and objections. (Dkt. No. 19).
          Among the objections asserted by Zapata County is the argument that the United
States has not conducted bona fide or good faith pre-suit negotiations to purchase of the
right of entry sought by the government. (Dkt. No. 19 at 2). This Court has ruled in a
separate case that 8 U.S.C. § 1103(b)(3) requires the United States to make a bona fide
effort to negotiate for the purchase of the property interest sought—in this case a right
of entry—before filing a condemnation lawsuit. United States v. 3.572 Acres of Land, and
Guillermo Caldera, Civil Action No. 5:20-CV-39, CM/ECF Dkt. No. 28 at 9 (S.D. Tex.
January 22, 2021). Additionally, the Court may direct further negotiations as a condition
precedent to condemnation if it finds the negotiations have, so far, been inadequate. (Id.
at 12).
          The Court takes judicial notice of a recent Executive Order by President Joseph
R. Biden which promulgates a dramatic a shift in policy toward the construction of the
border wall. See Proclamation on the Termination of Emergency with Respect to the
Southern Border of the United States and Redirection of Funds Diverted to Border Wall
Construction (Jan. 29, 2021) (Federal Register publication forthcoming). The Court is
concerned that the Administration’s shift in policy may likewise signal a shift in the
      Case 5:20-cv-00077 Document 24 Filed on 01/22/21 in TXSD Page 2 of 2




Government’s posture toward negotiations for acquisition of a right of entry from
Defendant Zapata County and other property owners.
       As a result of the foregoing, the Court ORDERS the United States to file a
supplement to its motion for order of immediate possession (Dkt. No. 10) by February
3, 2021 that provides: (1) a statement of whether the United States intends to pursue
this lawsuit in general and the motion for order of immediate possession in particular;
and (2) further proof of either additional bona fide negotiations with Zapata County as to
the acquisition of the right of entry or a statement that the parties remain unable to
reach an agreement at a price satisfactory to the United States for the purchase of the
right of entry it seeks in this case. The proof of bona fide negotiations must include a
statement of the last offers made by each of the parties. The Court expects that the
information provided in the United States’ supplement will reflect communications with
the appropriate agency representatives.
       It is so ORDERED.
       SIGNED on January 22, 2021.




                                                John A. Kazen
                                                United States Magistrate Judge




2/2
